292 F.2d 840
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOLLAND MANUFACTURING COMPANY, Respondent.
No. 13519.
United States Court of Appeals Third Circuit.
Argued June 6, 1961.
Decided July 31, 1961.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Lee M. Modjeska, Washington, D. C. (Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Samuel M. Singer, Washington, D. C., on the brief), for petitioner.
No appearance for respondent.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board has petitioned this court to enforce an order entered by it on November 28, 1960, to compel Holland Manufacturing Company to cease and desist from acts found by the Board to be in violation of certain specified sections of the National Labor Relations Act as amended, 29 U.S. C.A. § 151 et seq., and also to take affirmative action described in the Board's order. An examination of the record demonstrates that the findings of fact of the Board are fully supported by the evidence and we can perceive no erroneous application of any principle of law by the Board. Accordingly the Board's order will be enforced.